      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT.
                      FOR THE DISTRICT OF MARYLAND


 DOROTHYRENEE JACKSON,

               Plaintiff,
                                             CIVILACTION
              v.
                                             No. 8:19-cv-01009- TDC
JTM CAPITALMANAGEMENT,LLC,
et al.,

               Defendants.



    CONFIDENTIALIlY AGREEMENT AND STIPUlATED PROTECTIVE
                          ORDER

              IT IS HEREBY STIPULATED BYAND AMONG Plaintiff, Dorothy Renee

Jackson, and Defendant, JTM Capital Management, LLC, through their respective

attorneys of record, and accordingly, this   ~/~'   day of   -:1........     , 2019, by the
United States District Court for the District of Maryland, ORDERED as follows:

      WHEREAS, documents, testimony and information have been and may be

sought, produced or exhibited by and among the Parties relating to trade secrets,

proprietary systems, confidential commercial information, confidential research and

development, confidential information relating to third parties to the action, or other

proprietary information belonging to a named party, and/or personal, financial, credit,

and other confidential information of a Defendant's customers;

      WHEREAS, good cause therefore exists to protect the above-mentioned trade

secret and proprietary information from public disclosure;

      WHEREAS, the Parties acknowledge that there exists a possibility that a party

may produce documents or information which would otherwise be subject to a claim of
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 2 of 10




privilege or work product protection. The Parties acknowledge and agree that the

protections of Federal Rule of Evidence 502(b) shall govern the production of such

documents and prevent the waiver of any privileges or protections; and

      WHEREAS, the Parties to this case do not object to the protective measures

requested below;

      THEREFORE, the Parties agree as follows:

            1.      This Agreement shall govern the use, handling, and disclosure of all

documents, testimony or information produced or disclosed in this action, which are

designated to be subject to this Agreement.

            2.      Any documents,      testimony,   or information     submitted,   either

voluntarily or pursuant to any subsequent agreement, which is asserted in good faith by

the producing party or by any other party to contain or constitute information protected

by Federal Rule of Civil Procedure 26(c)(1), or any other provision of law, shall be so

designated by the producing party in writing, or orally at a deposition, hearing or trial,

and shall be segregated from other information being submitted. Materials so designated

shall be clearly marked on their face with the legend "CONFIDENTIAL." One who

provides material may designate it as "CONFIDENTIAL"only when such person in good

faith believes it contains sensitive personal information,       trade secrets or other

confidential research, development, or commercial information           which is in fact

confidential. A party shall not routinely designate material as "CONFIDENTIAL" or make

such a designation without reasonable inquiry to determine whether it qualified for such

a designation. Such documents, transcripts, or other materials, and any information

contained in or derived from such materials (including but not limited to all deposition

testimony that refers, reflects, or otherwise discusses such materials) are referred herein

                                              1
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 3 of 10




as "CONFIDENTIAL MATERIALS."

              3.         With respect to testimony given during a deposition, a party shall (i)

indicate on the record or in writing at the time the deposition is taken or prior to the

preparation        of the transcript,   those portions    of the deposition      that    contain

CONFIDENTIAL MATERIALand instruct the court reporter prior to the preparation of

the transcript       to indicate on the face page of the deposition that it contains

CONFIDENTIAL MATERIAL; or                  (ii) notify counsel     for the    party     receIvmg

CONFIDENTIAL MATERIAL in writing within seven (7) business days after the

producing party's receipt of the final transcript of the deposition by page and line number

of any portion of the final transcript of the deposition that contains CONFIDENTIAL

MATERIAL.

              4.         All CONFIDENTIAL MATERIALS, and all information derived

therefrom (including but not limited to all testimony, deposition or otherwise, that refers

to, reflects, or otherwise discusses any such materials), shall not be used, directly or

indirectly, by any person for any business, commercial, or competitive purposes or for any

purpose whatsoever other than solely for the preparation and trial of this action

(including appeals) in accordance with this Agreement.

              5.         In the absence of prior written permission from the designating

party, CONFIDENTIAL MATERIALSshall not be disclosed to any person other than: (i)

the parties, their attorneys and employees of their attorneys who have direct functional

responsibility for the preparation and trial of the lawsuit. Any such employee to whom

attorneys for the parties makes a disclosure shall be provided with a copy of, and become

subject, to, the provisions of this Agreement; (ii) qualified persons taking testimony

involving such material and necessary stenographic and clerical personnel;                  (iii)

                                                 2
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 4 of 10




consultants, investigators or experts and their staff employed for this litigation; or (iv)

present or former employees of the producing party in connection with their depositions

in this action (provided that no former employees shall be shown documents prepared

after the date of his or her departure).

            6.        CONFIDENTIAL MATERIALS shall not be disclosed to any person

designated in paragraph S(iii) unless he or she has executed a written, dated declaration

in the form attached as Exhibit A, acknowledging that he or she has first read this

Agreement, agreed to be bound by the terms thereof, agreed not to reveal such

CONFIDENTIAL MATERIALS to anyone, agreed to utilize such CONFIDENTIAL

MATERIALSsolely for the purposes of this litigation, and agreed to refrain from utilizing

such CONFIDENTIAL MATERIALSin any other lawsuit or arbitration proceeding. All

persons to whom CONFIDENTIAL MATERIALSare disclosed are hereby enjoined from

disclosing the same to any other person except as provided in this Agreement, and are

also enjoined from using same except in the preparation for and trial of this case between

the named parties thereto.         No person receiving or reviewing CONFIDENTIAL

MATERIALSshall disseminate or disclose them to any person other than those described

above in Paragraph 5 and for the purposes specified, and in no event shall such person

make any other use of such CONFIDENTIAL MATERIALS.

             7.       In the event that any party disagrees with any designation made

under this Agreement, the Parties shall first try in good faith, via a telephone conference,

to resolve the disagreement informally. If the dispute cannot be resolved, the designating

party shall file a motion to maintain the confidential status of the disputed materials

within ten (10) business days of the telephone conference. All parties shall continue to

maintain the confidentiality of the disputed materials until the court rule has ruled on the

                                             3
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 5 of 10




motion. The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

            8.         To the extent that any materials subject to this Confidentiality

Agreement (or any pleading, motion or memorandum disclosing them) are proposed to

be filed or are filed with the Court, those materials and papers, or any portion thereof

which discloses confidential information, shall be filed under seal (by the filing party)

with the Clerk of the Court with a simultaneous motion pursuant to L.R. 104.13(c)

(hereinafter the "Interim Sealing Motion"), in accordance with the current version of the

Court's Electronic Filing Requirements and Procedures for Civil Cases. The Interim Seal

Motion shall be governed by L.R. 105.11.Even if the filing party believes that the materials

subject to the Confidentiality Agreement are not properly classified as confidential, the

filing party shall file the Interim Sealing Motion; provided, however, that the filing of the

Interim Sealing Motion shall be wholly without prejudice to the filing party's right to

contest the CONFIDENTIAL designation of the material filed.

            9.         In filing materials under seal, the Parties shall comply with the

requirements of ECF 21-0, ~ IV.E, in that:

           a. Any confidential information to be filed shall be filed under seal in un-

                 redacted form, and filed openly in a redacted form.

           b. Redactions shall be the minimum necessary to maintain the confidentiality

                 of the information designated.

           10.         No information may be withheld from discovery on the ground that

the material to be disclosed requires protection greater than that afford by this

Confidentiality Agreement unless the party claiming a need for greater protection moves

for an order providing such special protection pursuant to Fed. R. Civ. P. 26(c).

                                                  4
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 6 of 10




            11.        Within sixty (60) days after the conclusion of this case, including the

final disposition of any and all appeals, the Parties shall assemble and return to the

designating party all materials containing information designated in accordance with

Paragraph   2   and 3 above, which have not been received in evidence. The receiving party

may destroy rather than return, confidential materials received, in which case the other

party shall provide written verification that the materials, have been destroyed, unless so

ordered. Nothing in this provision shall require the disclosure of attorney work product

to any other party, and notwithstanding this provision, Counsel are entitled to retain an

archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

work product, and consultant and expert work product, even if such materials contain

Confidential Materials. Any such archival copies that contain or constituted Confidential

Materials remain subject to this Stipulation and Order.

            12.        This Agreement shall remain binding after the conclusion of this case

unless otherwise ordered by the Court, and the Court shall retain jurisdiction over all

parties bound hereby for the purposes of enforcing this Agreement.

            13.        Neither the entry of this Agreement, nor the designation of any

material as "CONFIDENTIAL," nor the failure to make such designation, shall constitute

evidence on any issue in this case. The designation of any materials as "CONFIDENTIAL"

does not waive that party's objection to any discovery on the ground that it seeks

information protected by Federal Rule of Civil Procedure 26( c), or other provision oflaw.

            14.        Nothing herein shall affect or restrict the rights of any party with

respect to its own documents or to the information obtained or developed independently

of materials afforded confidential treatment pursuant to this Agreement.

                                               5
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 7 of 10




             Agreed and stipulated to this 21st day of June, 2019, by:

lsi                                      lsi Emanwel J. Turnbull
 Brendan H. Little                      Emanwel J. Turnbull
 LIPPES MATTHIAS WEXLER FRIEDMAN,       Fed. Bar No. 19674
LLP                                     THE HOLLAND LAw FIRM,     P.C.
50 Fountain Plaza, Suite 1700           914 Bay Ridge Rd, Ste 230
Buffalo, N.Y 14202-2216                 Annapolis, MD 21403
Tel. 716.853.5100 ext 1233              Telephone: (410) 280-6133
Fax. 716.853.5199                       Facsimile: (410) 280-8650
blittle@lippes.com                      eturnbull @hollandlawfirm.com

Counselfor Defendant JTM Capital        Ingmar Goldson
Management LLC                          igoldson@goldsonlawofficc.com
                                        THE GOLDSON LAw OFFICE
                                        1734 Elton Road, Suite 210
                                        Silver Spring, MD 20903
                                        Tel.   (240) 780-8829
                                        Fax. (877) 397-0707

                                        Counselfor Plaintiff



Ordered:

      Y':C :::s, ~--
      Theodore D. Chuang
      United States DistriCt Judge




                                            6
Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 8 of 10




                         EXHIBIT A




                              7
      Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 9 of 10




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


 DOROTHY RENEE JACKSON,

               Plaintiff,
                                             CIVILACTION
               v.
                                             No.8:1g-cv-OlOOg-TDC
 JTM CAPITALMANAGEMENT,INC.
 et aI, et aI.,

               Defendants.


         DECLARATION EVIDENCING AGREEMENT TO ABIDE BY
        CONFIDENTIALI'IY AGREEMENT AND PROTECTIVE ORDER


       I,                                        , hereby declare, pursuant to 28 U.S.C. ~

1746, as follows:

       I have read the Confidentiality Agreement and Protective Order ("Protective

Order") in the above captioned case.

       I promise that I will only use the documents and things designated as

"CONFIDENTIAL" or "CONFIDENTIAL MATERIALS"that are given to me for purposes

of this lawsuit and not in any other lawsuit or arbitration proceeding.

       I promise that I will not disclose or discuss information that I learn from

documents    and    things   designated    as "CONFIDENTIAL" or           "CONFIDENTIAL

MATERIALS"with anyone other than the persons described in the Protective Order.

       I acknowledge that, by signing this agreement, I am subjecting myself to the

jurisdiction of the United States District Court for the District of Maryland with respect

to enforcement of this Protective Order.
        Case 8:19-cv-01009-TDC Document 28 Filed 06/24/19 Page 10 of 10




        I understand that any disclosure or use of documents or things designated as

"CONFIDENTIAL" or "CONFIDENTIAL MATERIALS"or information learned from. the

documents or things, in any manner contrary to the provisions of the Protective Order

may subject me to sanctions for contempt of court.



Date:               _
                                                            [Signature]




                                           2
